UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended September 30, 2007 Commission File No. 0-18348 BE AEROSPACE, INC. (Exact name of registrant as specified in its charter) DELAWARE 06-1209796 (State of Incorporation) (I.R.S. Employer Identification No.) 1400 Corporate Center Way Wellington, Florida33414 (Address of principal executive offices) (561) 791-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one):Large accelerated filerxAccelerated fileroNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x The registrant has one class of common stock, $0.01 par value, of which 92,577,891 shares were outstanding as of October 31, 2007. 1 BE AEROSPACE, INC. Form 10-Q for the Quarter Ended September 30, 2007 Table of Contents Page Part I Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) a) Condensed Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 3 b) Condensed Consolidated Statements of Earnings for the Three and Nine Months Ended September 30, 2007 and September 30, 2006 4 c) Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and September 30, 2006 5 d) Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 Part II Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 2 PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS BE AEROSPACE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Dollars in Millions, Except Share Data) September 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 51.2 $ 65.0 Accounts receivable – trade, less allowance for doubtful accounts ($4.8 at September 30, 2007 and $4.7 at December 31, 2006) 222.9 172.9 Inventories, net 595.9 420.9 Deferred income taxes, net 53.5 53.1 Other current assets 20.1 13.8 Total current assets 943.6 725.7 Property and equipment, net of accumulated depreciation ($152.3 at September 30, 2007 and $142.1 at December 31, 2006) 112.9 107.9 Goodwill 474.8 457.2 Identifiable intangible assets, net of accumulated amortization ($114.5 at September 30, 2007 and $104.6 at December 31, 2006) 144.4 160.6 Deferred income taxes, net 3.0 27.9 Other assets, net 26.0 18.4 $ 1,704.7 $ 1,497.7 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 190.8 $ 166.9 Accrued liabilities 103.7 100.9 Current maturities of long-term debt 1.6 1.9 Total current liabilities 296.1 269.7 Long-term debt, net of current maturities 151.5 502.0 Deferred income taxes, net 21.1 10.0 Other non-current liabilities 19.3 10.0 Commitments, contingencies and off-balance sheet arrangements (Note 6) Stockholders' equity: Preferred stock, $0.01 par value; 1.0 million shares authorized; no shares outstanding Common stock, $0.01 par value; 200.0 million shares authorized; 92.5 million (September 30, 2007) and 79.5 million (December 31, 2006) shares issued and outstanding 0.9 0.8 Additional paid-in capital 1,319.0 927.2 Accumulated deficit (132.1 ) (234.8 ) Accumulated other comprehensive income 28.9 12.8 Total stockholders' equity 1,216.7 706.0 $ 1,704.7 $ 1,497.7 See accompanying notes to condensed consolidated financial statements. 3 BE AEROSPACE, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (In Millions, Except Per Share Data) THREE MONTHS ENDED NINE MONTHS ENDED September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Net sales $ 428.2 $ 287.9 $ 1,214.2 $ 806.6 Costs and operating expenses: Cost of sales 281.5 187.1 792.6 522.9 Selling, general and administrative 48.4 39.7 149.9 116.1 Research, development and engineering 35.1 22.2 92.6 62.3 Total costs and expenses 365.0 249.0 1,035.1 701.3 Operating earnings 63.2 38.9 179.1 105.3 Operating earnings percentage 14.8 % 13.5 % 14.8 % 13.1 % Interest expense, net 3.1 9.7 17.8 27.9 Debt prepayment costs 17.0 11.0 18.8 Earnings before income taxes 60.1 12.2 150.3 58.6 Income tax expense (benefit) 15.6 (19.2 ) 45.3 (5.3 ) Net earnings $ 44.5 $ 31.4 $ 105.0 $ 63.9 Net earnings per common share: Basic $ 0.49 $ 0.40 $ 1.21 $ 0.83 Diluted $ 0.48 $ 0.40 $ 1.20 $ 0.82 Weighted average common shares: Basic 91.2 77.7 87.0 76.8 Diluted 91.9 78.6 87.7 77.9 See accompanying notes to condensed consolidated financial statements. 4 BE AEROSPACE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Dollars in Millions) NINE MONTHS ENDED September 30, September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings $ 105.0 $ 63.9 Adjustments to reconcile net earnings to net cash flows (used in) provided by operating activities: Depreciation and amortization 25.7 21.4 Provision for doubtful accounts 0.7 1.6 Non-cash compensation 7.9 1.0 Deferred income taxes 41.7 (10.0 ) Debt prepayment costs 11.0 18.8 Loss on disposal of property and equipment 0.4 Changes in operating assets and liabilities: Accounts receivable (45.9 ) (4.7 ) Inventories (169.5 ) (111.7 ) Other current assets and other assets (17.1 ) 4.7 Payables, accruals and other liabilities 21.8 36.8 Net cash flows (used in) provided by operating activities (18.3 ) 21.8 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (21.7 ) (15.9 ) Acquisitions, net of cash acquired (0.4 ) (145.3 ) Net cash flows used in investing activities (22.1 ) (161.2 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from common stock issued 384.1 25.2 Debt facility and prepayment costs (7.4 ) (18.9 ) Proceeds from long-term debt 374.2 Principal payments on long term debt (351.6 ) (499.3 ) Borrowings on line of credit 70.0 150.0 Prepayments on line of credit (70.0 ) (150.0 ) Net cash flows provided by (used in) financing activities 25.1 (118.8 ) Effect of foreign exchange rate changes on cash and cash equivalents 1.5 1.3 Net decrease in cash and cash equivalents (13.8 ) (256.9 ) Cash and cash equivalents, beginning of period 65.0 356.0 Cash and cash equivalents, end of period $ 51.2 $ 99.1 Supplemental disclosures of cash flow information: Cash paid during period for: Interest, net $ 23.3 $ 32.6 Income taxes, net $ 1.8 $ 2.0 See accompanying notes to condensed consolidated financial statements. 5 BE AEROSPACE, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited - Dollars In Millions, Except Share and Per Share Data) Note 1.Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and are unaudited pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.All adjustments which, in the opinion of management, are considered necessary for a fair presentation of the results of operations for the periods shown, are of a normal recurring nature and have been reflected in the condensed consolidated financial statements.The results of operations for the periods presented are not necessarily indicative of the results expected for the full fiscal year or for any future period.The information included in these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in the BE Aerospace, Inc. (the “Company” or "B/E") Annual Report on Form 10-K for the fiscal year ended December 31, 2006. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and related disclosures.Actual results could differ from those estimates. Note 2.Business Combinations The Company completed two acquisitions during the third quarter of 2006.The acquisitions were accounted for as purchases under Statement of Financial Accounting Standards (“SFAS”) No. 141, “Business Combinations.”The assets purchased and liabilities assumed for these acquisitions have been reflected in the accompanying condensed consolidated balance sheets.Results of operations for the acquisitions are included in the accompanying condensed consolidated statement of earnings for the quarter and nine month periods ended September 30, 2007. Draeger Aerospace GmbH In July 2006, the Company acquired Draeger Aerospace GmbH (Draeger) from Cobham PLC of Dorset, England.The cash purchase price was approximately $79.4. Draeger manufactures components and integrated systems to supply chemical and gaseous oxygen systems for both civil and military aircraft.The integration of Draeger into the Company’s interior systems segment and with the Company’s existing oxygen systems business has broadened the Company’s oxygen systems product line and expanded its customer base. The Company completed the allocation of the purchase price for Draeger during 2007.The excess of the purchase price over the fair value of the identifiable net tangible assets acquired approximated $65.0 of which $13.7 has been allocated to intangible assets and $51.3 is included in goodwill.This goodwill is not deductible for tax purposes. New York Fasteners Corp. In September 2006, the Company acquired New York Fasteners Corp. (New York Fasteners), a privately-held company.The cash purchase price was approximately $67.3. New York Fasteners is a distributor of aerospace fasteners and hardware primarily to the military sector.The integration of New York Fasteners into the Company’s distribution segment is expected to create procurement and operational synergies and expand the Company’s overall penetration into the military sector. The Company completed the allocation of the purchase price for New York Fasteners during 2007.The excess of the purchase price over the fair value of the identifiable net tangible assets acquired approximated $48.3 of which $5.5 has been allocated to intangible assets and $42.8 is included in goodwill. This goodwill is deductible for tax purposes. 6 Consolidated proforma revenues, net earnings and net earnings per share giving effect to the Draeger and New York Fasteners acquisitions, as if they had occurred on January 1, 2006, were approximately $301.5, $30.3 and $0.39 for the three month period ended September 30, 2006, respectively, and $868.4, $62.8 and $0.81 for the nine month period ended September 30, 2006, respectively. Note 3.Inventories Inventories are stated at the lower of cost or market. Cost is determined using FIFO or the weighted average cost method.Finished goods and work-in-process inventories include material, labor and manufacturing overhead costs. Inventories consist of the following: September 30, 2007 December 31, 2006 Purchased materials and component parts $ 147.0 $ 96.8 Work-in-process 30.1 21.7 Finished goods (primarily aftermarket fasteners) 418.8 302.4 $ 595.9 $ 420.9 Note 4.Goodwill and Intangible Assets In accordance with SFAS No. 142, "Goodwill and Other Intangible Assets”, the Company has completed the fair value analysis for goodwill and other intangible assets as of December 31, 2006, and concluded that no impairment existed.As of September 30, 2007, the Company believed that no indicators of impairment existed.Aggregate amortization expense on identifiable intangible assets was approximately $2.6 and $2.6 for the three months ended September 30, 2007 and 2006, respectively and $8.4 and $7.5 for the nine months ended September 30, 2007 and 2006, respectively.The Company expects to report amortization expense of approximately $12 to $13 in each of the next five fiscal years. Note 5.Long-Term Debt In July 2006 and, as amended and restated on August 24, 2006, the Company entered into a new senior secured credit facility (the “Senior Secured Credit Facility”), consisting of a five-year $200.0 revolving credit facility and a six-year $300.0 term loan.The Senior Secured Credit Facility also provides for the ability of the Company to add additional term loan borrowings in the amount of up to $75.0 upon satisfaction of certain customary conditions, including commitments from lenders. Revolving credit facility borrowings under the Senior Secured Credit Facility would currently bear interest at an annual rate equal to the London interbank offered rate (LIBOR) plus 125 basis points.There were no borrowings outstanding on the revolving credit facility of the Senior Secured Credit Facility at September 30, 2007.Term loan borrowings under the Senior Secured Credit Facility bear interest at an annual rate equal to LIBOR plus 175 basis points (7.16% at September 30, 2007). The Senior Secured Credit Facility contains an interest coverage ratio (as defined therein) maintenance financial covenant that currently must be maintained at a level greater than 2.25 to 1 through maturity of the term loan.The Senior Secured Credit Facility also contains a total leverage ratio covenant (as defined therein) which limits net debt to a 4.25 to 1 multiple of EBITDA (as defined therein) through maturity.The Senior Secured Credit Facility is collateralized by substantially all of the Company’s assets and contains customary affirmative covenants, negative covenants and conditions precedent for borrowings, all of which were met as of September 30, 2007. At September 30, 2007, long-term debt consisted principally of $150.0 borrowings under the Senior Secured Credit Facility.In April 2007, the Company prepaid $100.0 of term loan borrowings under its Senior Secured Credit Facility and, on May 1, 2007, the Company redeemed its $250.0 aggregate principal amount of 8-7/8% senior subordinated notes due 2011 with the proceeds of the Company’s March 2007 common stock offering.Debt prepayment costs of $11.0 were recorded during the second quarter of 2007 related to the debt prepayment and redemption.The Company expects interest expense to decrease by approximately $20.0 during 2007 as a result of this prepayment and redemption. 7 Note 6.Commitments, Contingencies and Off-Balance Sheet Arrangements Lease Commitments — The Company finances its use of certain facilities and equipment under committed lease arrangements provided by various institutions.Since the terms of these arrangements meet the accounting definition of operating lease arrangements, the aggregate sum of future minimum lease payments is not reflected on the condensed consolidated balance sheet.At September 30, 2007, future minimum lease payments under these arrangements totaled approximately $137.3; the majority of which related to the long-term real estate leases. Indemnities, Commitments and Guarantees — During its normal course of business, the Company has made certain indemnities, commitments and guarantees under which it may be required to make payments in relation to certain transactions.These indemnities include non-infringement of patents and intellectual property indemnities to the Company's customers in connection with the delivery, design, manufacture and sale of its products, indemnities to various lessors in connection with facility leases for certain claims arising from such facility or lease, and indemnities to other parties to certain acquisition agreements.The duration of these indemnities, commitments and guarantees varies, and in certain cases is indefinite.The Company believes that substantially all of these indemnities, commitments and guarantees provide for limitations on the maximum potential future payments the Company could be obligated to make. However, the Company is unable to estimate the maximum amount of liability related to its indemnities, commitments and guarantees because such liabilities are contingent upon the occurrence of events which are not reasonably determinable.Management believes that any liability for these indemnities, commitments and guarantees would not be material to the accompanying condensed consolidated financial statements.Accordingly, no significant amounts have been accrued for indemnities, commitments and guarantees. Product Warranty Costs– Estimated costs related to product warranties are accrued at the time products are sold. In estimating its future warranty obligations, the Company considers various relevant factors, including the Company's stated warranty policies and practices, the historical frequency of claims and the cost to replace or repair its products under warranty. The following table provides a reconciliation of the activity related to the Company's accrued warranty expense: NINE MONTHS ENDED September 30, September 30, 2007 2006 Beginning balance $ 18.4 $ 14.3 Accruals for warranties issued during the period 13.2 9.6 Settlements made (12.4 ) (6.7 ) Ending balance $ 19.2 $ 17.2 Note 7.Accounting for Stock-Based Compensation Effective January 1, 2006, the Company began accounting for share-based compensation arrangements in accordance with the provisions of Financial Accounting Standards Board (FASB) Statement No. 123(R), “Share-Based Payment” (SFAS 123(R)).Under SFAS 123(R), share-based compensation cost is measured on the date of grant, based on the fair value of the award, and is recognized over the requisite service period. No compensation cost was recognized for stock options during the three and nine month periods ended September 30, 2007 and 2006 since no options were granted or vested during either period. The Company has established a qualified Employee Stock Purchase Plan which allows qualified employees (as defined in the Employee Stock Purchase Plan) to purchase shares of the Company's common stock at a price equal to 85% of the closing price at the end of each semi-annual stock purchase period.Compensation cost for this plan of $0.1 was recognized during each of the three months ended September 30, 2007 and 2006, and $0.3 was recognized for each of the nine months ended September 30, 2007 and 2006. During the quarter and nine months ended September 30, 2007, the Company granted 8,401 and 42,672 shares, respectively, of restricted stock with an average fair market value at the date of grant of $43.09 and $34.96, respectively.Compensation cost is being recognized on a straight-line basis over the four-year vesting period of the shares.Share-based compensation of $2.5 and $7.4 was recognized during the three and nine month periods ended September 30, 2007 related to these share grants and restricted shares granted in prior periods.Share-based compensation of $0.5 and $0.5 was recognized during the three and nine month periods ended September 30, 2006 related to restricted shares.Unrecognized compensation expense related to share grants, including the estimated impact of any future forfeiture, was $27.0 at September 30, 2007. 8 Note 8. Segment Reporting The Company is organized based on the products and services it offers.The Company’s reportable segments are comprised of: Seating, Interior Systems, Distribution, Business Jet and Engineering Services. The Company evaluates segment performance based on segment operating earnings or loss. Each segment reports its results of operations and makes requests for capital expenditures and acquisition funding to the Company’s chief operational decision-making group. This group is presently comprised of the Chairman and Chief Executive Officer, the President and Chief Operating Officer, and the Senior Vice President and Chief Financial Officer. Each operating segment has separate management teams and infrastructures dedicated to providing a full range of products and services to their customers. The following table presents net sales and operating earnings by business segment: THREE MONTHS ENDED NINE MONTHS ENDED September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Net sales Seating $ 164.7 $ 98.8 $ 454.5 $ 283.0 Interior Systems 89.7 72.4 256.4 192.2 Distribution 93.3 64.3 286.5 173.0 Business Jet 47.7 34.7 136.3 108.9 Engineering Services 32.8 17.7 80.5 49.5 $ 428.2 $ 287.9 $ 1,214.2 $ 806.6 Operating Earnings (1) Seating $ 18.6 $ 11.3 $ 52.3 $ 26.8 Interior Systems 17.7 13.8 47.8 36.1 Distribution 21.4 12.9 62.9 36.5 Business Jet 3.7 0.2 12.6 5.8 Engineering Services 1.8 0.7 3.5 0.1 $ 63.2 $ 38.9 $ 179.1 $ 105.3 Interest Expense $ 3.1 $ 9.7 $ 17.8 $ 27.9 Debt Prepayment Costs 17.0 11.0 18.8 Earnings Before Income Taxes $ 60.1 $ 12.2 $ 150.3 $ 58.6 (1)Operating earnings includes an allocation of corporate IT costs, employee benefits and general and administrative costs based on the proportion of each segments’ system users, number of employees and sales, respectively. 9 The following table presents capital expenditures by business segment: THREE MONTHS ENDED NINE MONTHS ENDED September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Capital Expenditures Seating $ 2.5 $ 1.8 $ 7.1 $ 5.7 Interior Systems 2.2 1.3 6.8 3.8 Distribution 0.5 0.6 2.6 1.9 Business Jet 1.3 1.1 3.8 3.5 Engineering Services 0.5 0.3 1.4 1.0 $ 7.0 $ 5.1 $ 21.7 $ 15.9 The following tables present total assets by business segment: September 30, December 31, 2007 2006 Total Assets (1) Seating $ 357.9 $ 266.1 Interior Systems 413.1 374.7 Distribution 541.7 492.9 Business Jet 239.9 251.6 Engineering Services 152.1 112.4 $ 1,704.7 $ 1,497.7 (1)Corporate assets (including cash and cash equivalents) of $107.7 and $117.7 at September 30, 2007 and December 31, 2006, respectively, have been allocated to the abovesegments basedon each segment’s respective percentage of total assets. Note 9. Net Earnings Per Common Share Basic net earnings per common share is computed using the weighted average common shares outstanding during the period. Diluted net earnings per common share is computed by using the average share price during the period when calculating the dilutive effect of stock options, shares issued under the Employee Stock Purchase Plan and restricted shares. Shares outstanding for the periods presented were as follows: THREE MONTHS ENDED NINE MONTHS ENDED September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Net earnings $ 44.5 $ 31.4 $ 105.0 $ 63.9 Basic weighted average common shares (in millions) 91.2 77.7 87.0 76.8 Effect of dilutive stock options and employee stock puchase plan shares (in millions) 0.2 0.6 0.3 1.0 Effect of restricted shares issued (in millions) 0.5 0.3 0.4 0.1 Diluted weighted average common shares (in millions) 91.9 78.6 87.7 77.9 Basic net earnings per share $ 0.49 $ 0.40 $ 1.21 $ 0.83 Diluted net earnings per share $ 0.48 $ 0.40 $ 1.20 $ 0.82 10 Note 10.Comprehensive Earnings Comprehensive earnings is defined as all changes in a company's net assets except changes resulting from transactions with shareholders. It differs from net earnings in that certain items currently recorded to equity would be a part of comprehensive earnings. The following table sets forth the computation of comprehensive earnings for the periods presented: THREE MONTHS ENDED NINE MONTHS ENDED September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Net earnings $ 44.5 $ 31.4 $ 105.0 $ 63.9 Other comprehensive earnings: Foreign exchange translation adjustment and other 9.7 (0.1 ) 16.1 7.9 Comprehensive earnings $ 54.2 $ 31.3 $ 121.1 $ 71.8 Note 11.
